FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                         June 12, 2015

Mr. Kevin H. Dubose                              Mr. Daryl L. Moore
Alexander Dubose Jefferson & Townsend LLP        Daryl L. Moore, P.C.
1844 Harvard Street                              1005 Heights Blvd.
Houston, TX 77008-4342                           Houston, TX 77008
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:    Case Number: 13-0303
       Court of Appeals Number: 01-11-00014-CV
       Trial Court Number: 837,329

Style: HARRIS COUNTY FLOOD CONTROL DISTRICT AND HARRIS COUNTY, TEXAS
       v.
       EDWARD A. AND NORMA KERR, ET AL.

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion(s) and judgment in the above-
referenced cause. You may obtain a copy of the opinion(s) and judgment through Case Search
on our Court’s webpage at: http://www.txcourts.gov/supreme.aspx. On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Ms. Beverly Kaufman
        Mr. Christopher Prine (DELIVERED VIA E-MAIL)
        Mr. John B. Dahill (DELIVERED VIA E-MAIL)